Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-12 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 1 and 12, the applicant argues that the cited prior art teaches a user can select the data that is transmitted from the central station/recording device to a user, but it does not teach that a user determines which data (between the data collection device and the data transmission device) are transferred [see applicant’s arguments pg. 13 L. 7-11].
The examiner respectfully disagrees with the applicant. The claim as written does not recite that a user can select which data is transferred between the data collection device and the data transmission device. The claim only recites the data of the working units are transmitted to different receivers and that a user can determine which amount data is received by each receiver. The claim as written does not specify which component of the system is in charge of transmitting the data to each receiver. Therefore, the limitations can be interpreted as data of the working units that is transmitted from the recording device to the receivers. For this reason, the applicant’s arguments are not persuasive.  
Also, the applicant argues that the rejection is improper because the examiner uses three references with different topics to reject the claims [last paragraph of page 13, pg. 14 L. 1-3].
The examiner respectfully disagrees with the applicant. All the prior art used in the rejection describe the transmission of data. Therefore, one of ordinary skill in the art would have looked at the teachings of the references to make modifications regarding the transmission of data. Furthermore, the fact that a rejection uses three or more references does not mean that the rejection is improper. For the reasons presented above, the applicant’s arguments are not persuasive.

In regards to claim 8, the applicant argues that the limitations of claim 8 comply with the written description requirement [see applicant’s arguments pg. 8].
The examiner finds the applicant’s arguments persuasive. However, claims 8 has been rejected in view of new grounds of rejection necessitated by the amendments made to claim 1 which claim 8 is dependent.

Applicant’s arguments with respect to the interpretation of claim(s) 12 under 112(f) or 112 sixth paragraph and the indefiniteness of claim 12 has/have been considered and have been found persuasive.

In regards to claim 12, the applicant argues that one of ordinary skill in the art would understand that a data collection device and a data transmission device describe structure and are commonly used terms to describe structure [see applicant’s arguments pg. 9 L. 10-24, pg. 10 L. 1-13]. The examiner has found the applicant’s arguments persuasive and claim 12 is no longer been interpreted under 112(f) or 112 sixth paragraph.

Foreign Priority Documents

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on August 26, 2016. It is noted, however, that applicant has not filed a certified copy of the 10216115969.7 application as required by 37 CFR 1.55.

Drawings

The drawings filed on March 17, 2022 have been accepted.
 
Specification

The amendments to the specification have been accepted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 9 “wherein different amounts of the data relevant for the plurality of working units are” and in line 12 “which amounts of the data relevant for the working units are”. The claim recites defines in lines 5 and in line 7 data relevant for the plurality of working units. It is unclear if the limitations of lines 9 and 12 are referring to the data defines in line 5 or to the data defined in line 7. For this reason, the claim is indefinite. The examiner has interpreted lines 7-8 in the following way in order to advance prosecution: “transmitting, by a data transmission device the data relevant for the plurality of working units from the data collection device to a data recording device”.

In regards to claims 2-11, the claim are indefinite due to their dependency on indefinite claim 1.

In regards to claim 2-4 and 9, the claims have the same issues described in the rejection of claim 1 above. For this reason, the claims are indefinite. If claim 1 is amended as suggested, the issues of claims 2-4 and 9 will be solved.

In regards to claim 10, the phrase "and the like" recited in line 7 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. (US-2015/0316904) in view of Staveley et al (US-6,973,491) and Konetschny et al. (WO-97/20447).

In regards to claim 1, Govindaraj teaches a method for remote monitoring of a production plant wherein the production plant is a packaging plant [fig. 4, par. 0001 L. 5-9, par. 0058 L. 1-4, par. 0061 L. 3-6]. Govindaraj teaches that the packaging plant has a plurality of working units and a data collection device, to which the plurality of working units are connected for data transmission, the method comprising collecting, by the data collection device data relevant for the plurality of working units [fig. 4 element 22 (data collection device) and 76/78 (plurality of working units), par. 0058 L. 4-13, par. 0061 L. 3-12, par. 0063 L. 1-5, par. 0064 L. 1-7]. 
Also, Govindaraj teaches that the method comprises transmitting, by a data transmission device the data relevant for the plurality of working units from the data collection device to central station [fig. 18 element 274, par. 0165, par. 0170]. However, Govindaraj does not teach that the central station stores the received data (is a data recording device). 
On the other hand, Staveley teaches that the central station receiving the data from the data collection device can store the received data for latter access [fig. 1 elements 14 (central station) and 20 (data collection device), col. 3 L. 47-59, col. 5 L. 46-49]. This teaching means that the central station is data recording device that permits data access.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Staveley’s teachings of storing the data at the central station in the method taught by Govindaraj because it will permit access to the working unit data from anywhere.
The combination of Govindaraj and Staveley further teaches that the data stored at the data recording device can be accessed by a plurality of users that can access to part of the data, wherein the part of data that a user can access can be configured by an administrator or can be requested by a user [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. This teaching means that different amounts of the data relevant for the plurality of working units are transmitted to different receivers, and the method comprises determining, based at least partially on input of a user, which amounts of the data relevant for the working units are transmitted to which receiver.  
The combination of Govindaraj and Staveley teaches that the data from the working units is transmitted to the data collection device [see Govindaraj par. 0058 L. 4-13, par. 0061 L. 3-12, par. 0063 L. 1-5, par. 0064 L. 1-7]. This teaching means that the working units are connected to the data collection device for data transmission. However, the combination does not teach that the connection is a partial connection or an intermittent connection.
On the other hand, Konetschny teaches that a device can send data to a collector using an intermittent connection [abstract 1-7].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Konetschny’s teachings of using an intermittent connection to transmit data to the collector in the method taught by the combination because an intermittent connection will permit the working unit to transmit its data reliable without the need to have a permanent connection with the data collection device.

In regards to claim 2, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that the transmission of the data relevant for the plurality of working units from the data collection device to the data recording device takes place via internet [see Staveley fig. 1 element 16].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Staveley’s teachings of using the internet to transmit data from the data collection device to the data recording device in the method taught by the combination because the internet provides reliable communication and it is easy to implement.

In regards to claim 3, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that the data collector can store reduced data or full data for transmission to the data recording device, and the data collector transmits the reduced data when reduced data and full data are available for transmission [see Staveley col. 8 L. 55-59, col. 9 L. 20-24]. This teaching means that the data transmission device merely transmits reduced data (a partial amount of the data relevant for the plurality of working units).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Staveley’s teachings of transmitting only part of the data to the data recording device in the method taught by the combination because it will permit the system to transmit relevant data using less bandwidth.

In regards to claim 5, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that the data collected by the data collection device is stored locally and at the data recording device [see Govindaraj par. 0053 L. 24-26, see Staveley col. 3 L. 54-57, col. 10 L. 26-32]. This teaching means that the data is stored at least intermittently.  

In regards to claim 6, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that at least one amount of collected data is data from at least one working unit measured by measuring devices [see Govindaraj par. 0061 L. 1-12].  

In regards to claim 7, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that the plant is arranged at a first geographical location and the data recording device is at a second geographical location which is different from the first geographical location [see Govindaraj fig. 18 elements 12 and 274, see Staveley fig. 1 elements 12 and 14].  

In regards to claim 8, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 7 above, further teaches that an amount of data can be accessed by a user via internet [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. This teaching means that the user can access the amount of data anywhere in the world including the first geographical location. This teaching means that the an amount of data can be output to the first geographical location when the user is at the first geographical location.  

In regards to claim 9, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that the data relevant for the plurality of working units are selected from raw data and aggregated data [see Govindaraj par. 0108 L. 7-9, par. 0139 L. 5-10, par. 0165 L. 4-7].
The combination does not explicitly recite that the data comprises all the claimed types of data from the clamed group. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system taught by the combination in order to include all the claimed data from the claimed group because it will permit a user and the system to have a better understanding of the state of the working units.   

In regards to claim 10, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 1 above, further teaches that at least one of the plurality of working units is selected from a group of working units which includes sterilizing devices for plastic bottles, filling devices for filling containers, labeling devices for labeling containers and closing devices for closing containers [see Govindaraj par. 0058, par. 0060].
The combination does not explicitly recite that the working unit is selected from all the claimed types of working units from the clamed group. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system taught by the combination in order to monitor any type of working unit inside a packaging plant including the all claimed types of working units because it will permit a user and the system to have a better understanding of the state of any type of working unit in a packaging plant.   

In regards to claim 12, the combination of Govindaraj, Staveley and Konetschny, as shown in claim 1 above, teaches a method using the claimed system. Therefore, the combination also teaches the claimed system.  

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. (US-2015/0316904) in view of Staveley et al (US-6,973,491) and Konetschny et al. (WO-97/20447) as applied to claim(s) 1 and 3 above, and further in view of Cohen et al. (US-9,730,621).

In regards to claim 4, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 3 above, further teaches that a user can access the data relevant for the plurality of working units from the data recording device [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. However, the combination does not teach that the partial amount can be configured by the user.
On the other hand, Cohen teaches that a user can request data to the data recording device, and the data recording device obtains the requested data from the data collector [col. 13 L. 64-67, col. 14 L. 1-5]. This teaching means that the user configures which data is transmitted from the data collector to the data recording device. In other words, the partial amount can be configured by the user.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cohen’s teachings of letting a user request certain desired data from the system in the method taught by the combination because it will permit a user to access any desired data at any time.
 In regards to claim 11, the combination of Govindaraj, Staveley and Konetschny, as applied in claim 3 above, further teaches that a user can access the data from the data recording device [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. However, the combination does not teach that only specific data are transmitted from the data transmission device to the data recording device.
On the other hand, Cohen teaches that a user can request data to the data recording device, and the data recording device obtains the requested data from the data collector [col. 13 L. 64-67, col. 14 L. 1-5]. This teaching means that only the requested data (specific data) are transmitted from the data transmission device to the data recording device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cohen’s teachings of letting a user request certain desired data from the system in the method taught by the combination because it will permit a user to access any desired data at any time.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685